DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on October 29, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed towards “a method of manufacturing a steel tub girder member;” however, upon completion of the method one of ordinary skill in the art obtains an unheated steel plate material with upper longitudinal bends and the lower longitudinal bends. The claims does not clearly recite that the “plate material (with) bends” is the “tube girder member.”
Claim 4 recites: “a second station including at least one vertically-actuated roller automatically moving up and down to engage the unheated steel plate material” – it is unclear what the metes and bounds are for this limitation. Is the roller moving up and down meant to 
Furthermore, claim 4 recites “a third station may be set up to provide another fixed-roller anchor point” – it is not clear if this limitation is meant to further define a previous step or if the claim is just written in a narrative format and further unclear what is required in this method claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hackstock (US Patent 6,286,352).
With regards to claim 1, Hackstock discloses a method of manufacturing a steel tub girder member comprising:
configuring a roll-forming machine (10) having a plurality of roll-forming stations (12, 14, 16, 18, 20, 22) to form a pair of external upper longitudinal bends (122, 124) and a pair of internal lower longitudinal bends (112, 114); and
passing unheated steel plate material (24) through the roll-forming machine (10), wherein at least some of the plurality of roll-forming stations progressively cold form the upper longitudinal bends and the lower longitudinal bends, as seen in at least Figures 1 and 5A-B.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hackstock in view of Daimaru et al. (US 2015/0251234).
With regards to claims 2 and 13-14, Hackstock discloses the invention substantially as claimed except for cutting the unheated steel plate material to a desired length and wherein the cutting step is performed before passing through the roll-forming machine and wherein the cutting steps is performed after passing through the roll-forming machine. Daimaru is relied upon to teach a roll-forming process with an unheated material (paragraph 0085) including a cutting step after roll forming is completed (paragraph 0088). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, that Hackstock’s forming process would have a cutting step after completing rolling, as taught by Daimaru, since Daimaru teaches it is commonly known that a roll forming process SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(E).
With regards to claim 3, Hackstock discloses further comprising: configuring a subset of the plurality of roll-forming stations to induce a positive camber in the unheated steel plate material (24) as the unheated steel plate material is passing through the roll-forming machine, as seen in at least Figure 2. 
With regards to claim 4, as best understood, Hackstock discloses wherein the subset of the plurality of roll- forming stations includes a first station (18) configured to provide a fixed-roller anchor point, a second station (20) including at least one vertically-actuated roller (46) automatically moving up and down to engage the unheated steel plate material [Column 4, lines 12-15], and a third station (22) may be set up to provide another fixed-roller anchor point.
It is noted that while the Hackstock reference does not explicitly recite what the length of the material is, Hackstock does disclose that “the number of stations and the angle of bending achieved in each may be varied, depending on the particular item being fabricated, as is known in the art; that the principles of the present invention can be adapted to any roll forming process.” (Column 4, lines 31-36).

With regards to claim 5, the Hackstock reference does not explicitly recite what the positive chamber is. It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to provide the positive camber is approximately 1/2 inch per ten feet of length, since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
With regards to claims 9-12, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to configure the roll-forming stations to provide the desired bend radius of the upper and lower longitudinal bends to be approximately 1-1/2 times the plate thickness since it has been held that discovering an optimum value of a results effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and further discloses the state of the art:
US 2018/0117653 discloses a roll-forming machine with a plurality of rolling stations that cold form upper longitudinal bends and the lower longitudinal bends into a plate of material.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725